NO. 07-11-0048-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                FEBRUARY 2, 2011
                           ___________________________


                       In re CHARLES ANTHONY ALLEN, SR.,

                                                               Relator
                           ___________________________

                             Memorandum Opinion on
                           Original Proceeding for Writ of
                                     Mandamus
                           __________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is the petition for writ of mandamus filed by Charles

Anthony Allen, Sr. He asks this court to order the district clerk of Hartley County and

the Honorable Ron Enns, district judge, 69th Judicial District, to “further process

Relator’s Complaint” by forwarding to the “Attorney General[’s] Office [and] counsel for

the defendants in the Relator’s Complaint” both a copy of his “complaint” and “all other

papers.” We deny the petition for several reasons.

      First, we have no authority to direct a district clerk to undertake action unrelated

to an appeal pending before us. In re Washington, 7 S.W.3d 181, 182 (Tex. App.–

Houston [1st Dist.] 1999, orig. proceeding).    And, Allen has failed to establish that
ordering the clerk to forward documents related to a suit pending in a district court

implicates any appeal pending before us.

       Second, Allen cites us to no authority obligating a district court to perform the

purported duties of a district clerk, such as mailing pleadings to the litigants in a pending

action. Nor do we know of any such authority. See In re Sweed, 153 S.W.3d 577, 578

(Tex. App.–Amarillo 2004, orig. proceeding) (stating that the one petitioning for a writ of

mandamus must establish his entitlement to relief).

       Accordingly, the petition for writ of mandamus is denied.



                                          Per Curiam